PER CURIAM.
Appellant’s complaint asked for an injunction to restrain foreclosure proceedings in Maryland, for money judgments, and for incidental relief. The defendant Citizens Bank is a Maryland corporation and was not properly served with process in the District of Columbia. The complaint states no claim on which relief could be granted against the other defendants. Accordingly the District Court rightly quashed service on the Bank and dismissed the complaint as to the other defendants.
Affirmed.